--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT (10)(xii)


HARRISON PROPERTIES
MULTI-TENANT INDUSTRIAL GROSS LEASE






ARTICLE ONE: BASIC TERMS


This Article One contains the Basic Terms of this Lease between the Landlord and
Tenant named below.  Other Articles, Sections and Paragraphs of the Lease
referred to in this Article One explain and define the Basic Terms and are to be
read in conjunction with the Basic Terms.


Section 1.01. Date of Lease: _______November 9
2010_____________________________________________________


Section 1.02. Landlord (include legal entity): _Phoenix 2006 Partners, LLC, an
Arizona Limited Liability Company
__________________________________________________________________________________________________
Address of Landlord: 5112 North 40th Street Suite 105, Phoenix, AZ  85018


Section 1.03. Tenant (include legal entity): Volu-Sol Reagents, Inc, a Utah
Corporation________________________
Address of Tenant: ______________________5095 W 2100
S____________________________________________________
_______________________________________Salt Lake City,
UT  84120______________________________________________


Section 1.04. Property: The Property is part of Landlord's multi-tenant real
property development known as ______________________Westview Business
Center___________________________________________________________
and described or depicted in Exhibit "A" (the "Project"). The Project includes
the land, the buildings and all other improve­ments located on the land, and the
common areas described in Paragraph 4.05(a). The Property is (include street
address, approximate square footage and description):_Approximately
____11,500______ square feet located at _______5095 W 2100 S Salt Lake City, UT
84120______________See Exhibit “A” Site Plan_____________________________


Section 1.05. Lease Term:___1____year  beginning on ___December 1,
2010_________________________________
or such other date as is specified in this Lease, and ending ______November 30,
2015________________________________


Section 1.06. Permitted Uses: (See Article Five)_______Storage of
tires______________________________________


Section 1.07. Tenant's Guarantor: (if none, so state)  ___________Howard
Anderson_________________________


Section 1.08. Brokers: (See Article Fourteen) (If none, so state)


Landlord's
Broker:_____________N/A_________________________________________________________________________
Tenant's Broker:
_______________N/A_________________________________________________________________________


Section 1.09. Commission Payable to Landlord’s Broker: (See Article Fourteen)
__N/A_______________________


Section 1.10. Initial Security Deposit: (See Section
3.03)______$1,400________________________________________


Section 1.11. Vehicle Parking Spaces Allocated to Tenant: (See Section
4.05)____Pro rata_____________________


Section 1.12. Rent and Other Charges Payable by Tenant:


(a) BASE RENT: _Seven Thousand One Hundred and
Four_____________no/00Dollars($_7,104.00_) per month for the first _60___
months, as provided in Section 3.01, and shall be increased on the first day of
the _____month(s) after the Commencement Date, either (i) as provided in Section
3.02, or (ii)___ ________________________ (If (ii) is completed, then (i) and
Section 3.02 are inapplicable.)


(b) OTHER PERIODIC PAYMENTS: (i) Real Property Taxes above the "Base Real
Property Taxes" (See Section 4.02);  (ii) Utilities (See Section 4.03); (iii)
Increased Insurance Premiums above "Base Premiums" (See Section 4.04);
(iv) Tenant's Initial Pro Rata Share of Common Area Expenses ______% (See
Section 4.05), (v) Impounds for Tenant's Share of Insurance Premiums and
Property Taxes (See Section 4.08); (vi) Maintenance, Repairs and Alterations
(See Article Six).


Section 1.13. Costs and Charges Payable by Landlord: (a) Base Real Property
Taxes (See Section 4.02); (b) Base Insurance Premiums (See Section 4.04(c)); (c)
Maintenance and Repair (See Article Six).


              Section 1.14. Landlord’s Share of Profit on Assignment or Sublease
:(See Section 9.05) __________________ (____%) of the Profit (the "Landlord’s
Share").


Section 1.15.  Riders: The following Riders are attached to and made a part of
this Lease: (if none, so state) ____________
_____________Exhibit “A”  Site
Plan___________________________________________________________________________
_____________Exhibit “B”  Personal
Guaranty__________________________________________________________________


 




ARTICLE TWO: LEASE TERM


Section 2.01.  Lease of Property For Lease Term. Landlord leases the Property to
Tenant and Tenant leases the Property from Landlord for the Lease Term.  The
Lease Term is for the period stated in Section 1.05 above and shall begin and
end on the dates specified in Section 1.05 above, unless the beginning or end of
the Lease Term is changed under any provision of this Lease.  The "Commencement
Date" shall be the date specified in Section 1.05 above for the beginning of the
Lease Term, unless advanced or delayed under any provision of this Lease.
 
 


Harrison Properties
1
Initials______
 
(Multi-Tenant Gross Form)
 

 
 

--------------------------------------------------------------------------------

 


Section 2.02 Delay in Commencement. Landlord shall not be liable to Tenant if
Landlord does not deliver possession of the Property to Tenant on the
Commencement Date.  Landlord's non-delivery of the Property to Tenant on that
date shall not affect this Lease or the obligations of Tenant under this Lease
except that the Commencement Date shall be delayed until Landlord delivers
possession of the Property to Tenant and the Lease Term shall be extended for a
period equal to the delay in delivery of possession of the Property to Tenant,
plus the number of days necessary to end the Lease Term on the last day of a
month.  If Landlord does not deliver possession of the Property to Tenant within
sixty (60) days after the Commencement Date, Tenant may elect to cancel this
Lease by giving written notice to Landlord within ten (10) days after the period
ends.  If Tenant gives such notice, the Lease shall be canceled and neither
Landlord nor Tenant shall have any further obligations to the other.  If Tenant
does not give such notice, Tenant's right to cancel the Lease shall expire and
the Lease Term shall commence upon the delivery of possession of the Property to
Tenant.  If delivery of possession of the Property to Tenant is delayed,
Landlord and Tenant shall, upon such delivery, execute an amendment to this
Lease setting forth the actual Commencement Date and expiration date of the
Lease.  Failure to execute such amendment shall not affect the actual
Commencement Date and expiration date of the Lease.


Section 2.03. Early Occupancy.  If Tenant occupies the Property prior to the
Commencement Date, Tenant's occupancy of the Property shall be subject to all of
the provisions of this Lease.  Early occupancy of the Property shall not advance
the expiration date of this Lease.  Tenant shall pay Base Rent and all other
charges specified in this Lease for the early occupancy period.


Section 2.04. Holding Over.  Tenant shall vacate the Property upon the
expiration or earlier termination of this Lease.  Tenant shall reimburse
Landlord for and indemnify Landlord against all damages which Landlord incurs
from Tenant's delay in vacating the Property.  If Tenant does not vacate the
Property upon the expiration or earlier termination of the Lease and Landlord
thereafter accepts rent from Tenant, Tenant's occupancy of the Property shall be
a "month-to-month" tenancy, subject to all of the terms of this Lease applicable
to a month-to-month tenancy, except that the Base Rent then in effect shall be
increased after 60 day grace period by twenty-five percent (25%). Any holding
over by the Tenant shall be subject to termination at the end of any applicable
month, provided that the Landlord or Tenant gives the other not less than 15
days written notice of termination.


ARTICLE THREE: BASE RENT


Section 3.01. Time and Manner of Payment.  Upon execution of this Lease, Tenant
shall pay Landlord the Base Rent in the amount stated in Paragraph 1.12(a) above
for the first month of the Lease Term.  On the first day of the second month of
the Lease Term and each month thereafter, Tenant shall pay Landlord the Base
Rent, in advance, without offset, deduction or prior demand.  The Base Rent
shall be payable at Landlord’s address or at such other place as Landlord may
designate in writing.


Section 3.02. Cost of Living Increases.  The Base Rent shall be increased on
each date (the "Rental Adjustment Date") stated in Paragraph 1.12(a) above in
accordance with the increase in the United States Department of Labor, Bureau of
Labor Statistics, Consumer Price Index for All Urban Consumers (all items for
the geographical Statistical Area in which the Property is located on the basis
of 1982-1984 = 100) (the "Index") as follows:


   (a)  The Base Rent (the "Comparison Base Rent") in effect immediately before
each Rental Adjustment Date shall be increased by the percentage that the Index
has increased from the date (the "Comparison Date") on which payment of the
Comparison Base Rent began through the month in which the applicable Rental
Adjustment Date occurs.  The Base Rent shall not be reduced by reason of such
computation.  Landlord shall notify Tenant of each increase by a written
statement which shall include the Index for the applicable Comparison Date, the
Index for the applicable Rental Adjustment Date, the percentage increase between
those two Indices, and the new Base Rent.  Any increase in the Base Rent
provided for in this Section 3.02 shall be subject to any minimum or maximum
increase, if provided for in Paragraph 1.12(a).


      (b)  Tenant shall pay the new Base Rent from the applicable Rental
Adjustment Date until the next Rental Adjustment Date.  Landlord's notice may be
given after the applicable Rental Adjustment Date of the increase, and Tenant
shall pay Landlord the accrued rental adjustment for the months elapsed between
the effective date of the increase and Landlord's notice of such increase within
ten(10) days after Landlord's notice.  If the format or components of the index
are materially changed after the Commencement Date, Landlord shall substitute an
index which is published by the Bureau of Labor Statistics or similar agency and
which is most nearly equivalent to the Index in effect on the Commencement
Date.  The substitute index shall be used to calculate the increase in the Base
Rent unless Tenant objects to such index in writing within fifteen (15) days
after receipt of Landlord's notice.  It Tenant objects, Landlord and Tenant
shall submit the selection of the substitute index for binding arbitration in
accordance with the rules and regulations of the American Arbitration
Association at its office closest to the Property.  The costs of arbitration
shall be borne equally by Landlord and Tenant.


Section 3.03. Security Deposit; Increases.


(a)  Upon the execution of this Lease, Tenant shall deposit with Landlord a cash
Security Deposit in the amount set forth in Section 1.10 above.  Landlord may
apply all or part of the Security Deposit to any unpaid rent or other charges
due from Tenant or to cure any other defaults of Tenant.  If Landlord uses any
part of the Security Deposit, Tenant shall restore the Security Deposit to its
full amount within ten (10) days after Landlord's written request.  Tenant's
failure to do so shall be a material default under this Lease.  No interest
shall be paid on the Security Deposit.  Landlord shall not be required to keep
the Security Deposit separate from its other accounts and no trust relationship
is created with respect to the Security Deposit.


 
(b)
Each Time the Base Rent is increased, Tenant shall deposit additional funds with
Landlord sufficient to increase the Security Deposit to an amount which bears
the same relationship to the adjusted Base Rent as the initial Security Deposit
bore to the initial Base Rent.









Section 3.04. Termination; Advance Payments.  Upon termination of this Lease
under Article Seven (Damage or Destruction), Article Eight (Condemnation) or any
other termination not resulting from Tenant's default, and after Tenant has
vacated the Property in the manner required by this Lease, Landlord shall refund
or credit to Tenant (or Tenant's successor) the unused portion of the Security
Deposit, any advance rent or other advance payments made by Tenant to Landlord,
and any amounts paid for real property taxes and other reserves which apply to
any time periods after termination of the Lease.


ARTICLE FOUR: OTHER CHARGES PAYABLE BY TENANT


Section 4.01. Additional Rent.  All charges payable by Tenant other than Base
Rent are called "Additional Rent." Unless this Lease provides otherwise, Tenant
shall pay all Additional Rent then due with the next monthly installment of Base
Rent.  The term "rent" shall mean Base Rent and Additional Rent.
 
 


Harrison Properties
2
Initials______
 
(Multi-Tenant Gross Form)
 

 
 

--------------------------------------------------------------------------------

 


Section 4.02. Property Taxes.


(a)  Real Property Taxes.  Landlord shall pay the "Base Real Property Taxes" on
the Property during the Lease Term.  Base Real Property Taxes are real property
taxes applicable to the Property as shown on the tax bill for the most recent
tax fiscal year ending prior to the Commencement Date.  However, if the
structures on the Property are not completed by the tax lien date of such tax
fiscal year, the Base Real Property Taxes are the taxes shown on the first tax
bill showing the full assessed value of the Property after completion of the
structures.  Tenant shall pay Landlord the amount, if any, by which the real
property taxes during the Lease Term exceed the Base Real Property
Taxes.  Subject to Paragraph 4.02(c), Tenant shall make such payments within
fifteen (15) days after receipt of Landlord's statement showing the amount and
computation of such increase.  Landlord shall reimburse Tenant for any real
property taxes paid by Tenant covering any period of time prior to or after the
Lease Term.  However, and notwithstanding the foregoing, at any time and from
time to time, as Landlord obtains information that some amounts will be due for
increases in Real Property Taxes hereunder, the Landlord may, in its discretion,
include such excess as a part of the monthly charges for Common Area expenses as
provided in Section 4.05(e), but limiting such charges to reasonable amounts and
accounting for positive and negative variances in the actual expenses as
provided therein.  BASE YEAR 2011.


(b)  Definition of "Real Property Tax." "Real property tax" means: (I) any fee,
license fee, license tax, business license fee, commercial rental tax, levy,
charge, assessment, penalty or tax imposed by any taxing authority against the
Property;; (ii) any tax or charge for fire protection, streets, sidewalks, road
maintenance, refuse or other services provided to the Property by any
governmental agency; (iii) any tax imposed upon this transaction or based upon a
re-assessment of the Property due to a change of ownership, as defined by
applicable law, or other transfer of all or part of Landlord's interest in the
Property; and (iv) any charge or fee replacing any tax previously included
within the definition of real property tax.  "Real property tax" does not,
however, include Landlord's federal or state income, franchise, inheritance or
estate taxes.


(c)  Joint Assessment.  If the Property is not separately assessed, Landlord
shall reasonably determine Tenant's share of the real property tax payable by
Tenant under Paragraph 4.02(a) from the assessor's worksheets or other
reasonably available information.  Tenant shall pay such share to Landlord
within fifteen (15) days after receipt of Landlord’s written statement.


(d)  Personal Property Taxes.
(i)Tenant shall pay all taxes charged against trade fixtures, furnishings,
equipment or any other personal property belonging to Tenant.  Tenant shall try
to have personal property taxed separately from the Property.


(ii)If any of Tenant's personal property is taxed with the Property, Tenant
shall pay Landlord the taxes for the personal property within fifteen (1 5) days
after Tenant receives a written statement from Landlord for such personal
property taxes.


Section 4.03. Utilities.  Tenant shall pay, directly to the appropriate
supplier, the cost of all natural gas, heat, light, power, sewer service,
telephone, water, refuse disposal and other utilities and services supplied to
the Property.  However, if any services or utilities are jointly metered with
other property, Landlord shall make a reasonable determination of Tenant's
proportionate share of the cost of such utilities and services and Tenant shall
pay such share to Landlord within fifteen (1 5) days after receipt of Landlord's
written statement.


Section 4.04. Insurance Policies.


(a)  Liability Insurance.  During the Lease Term, Tenant shall maintain a policy
of commercial general liability insurance (sometimes known as broad form
comprehensive general liability insurance) insuring Tenant against liability for
bodily injury, property damage (including loss of use of property) and personal
injury arising out of the operation, use or occupancy of the Property.  Tenant
shall name Landlord as an additional insured under such policy.  The initial
amount of such insurance shall be One Million Dollars ($1,000,000) per
occurrence and shall be subject to periodic increase based upon inflation,
increased liability awards, recommendation of Landlord's professional insurance
advisers and other relevant factors.  The liability insurance obtained by Tenant
under this Paragraph 4.04(a) shall (i) be primary and non-contributing; (ii)
contain cross-liability endorsements; and (iii) insure Landlord against Tenant's
performance under Section 5.05, if the matters giving rise to the indemnity
under Section 5.05 result from the negligence of Tenant.  The amount and
coverage of such insurance shall not limit Tenant's liability nor relieve Tenant
of any other obligation under this Lease.  Landlord may also obtain
comprehensive public liability insurance in an amount and with coverage
determined by Landlord insuring Landlord against liability arising out of
ownership, operation, use or occupancy of the Property.  The policy obtained by
Landlord shall not be contributory and shall not provide primary insurance.


(b)  Property and Rental Income Insurance.  During the Lease Term, Landlord
shall maintain policies of insurance covering loss of or damage to the Property
in the full amount of its replacement value.  Such policy shall contain an
Inflation Guard Endorsement and shall provide protection against all perils
included within the classification of fire, extended coverage, vandalism,
malicious mischief, special extended perils (all risk), sprinkler leakage and
any other perils which Landlord deems reasonably necessary.  Landlord shall have
the right to obtain flood and earthquake insurance if required by any lender
holding a security interest in the Property.  Landlord shall not obtain
insurance for Tenant's fixtures or equipment or building improvements installed
by Tenant on the Property.  During the Lease Term, Landlord shall also maintain
a rental income insurance policy, with loss payable to Landlord, in an amount
equal to one year's Base Rent, plus estimated real property taxes and insurance
premiums.  Tenant shall be liable for the payment of any deductible amount under
Landlord's or Tenant's insurance policies maintained pursuant to this Section
4.04, in an amount not to exceed Ten Thousand Dollars ($10,000).  Tenant shall
not do or permit anything to be done which invalidates any such insurance
policies.
 


Harrison Properties
3
Initials______
 
(Multi-Tenant Gross Form)
 

 
 

--------------------------------------------------------------------------------

 

(c)  Payment of Premiums.


(I)  Landlord shall pay the "Base Premiums" for the insurance policies
maintained by Landlord under Paragraph 4.04(b). If the Property has been
previously fully occupied, the "Base Premiums" are the insurance premiums paid
during or applicable to the last twelve (1 2) months of such prior
occupancy.  If the Property has not been previously fully occupied or has been
occupied for less than twelve (i 2) months, the Base Premiums are the lowest
annual premiums reasonably obtainable for the required insurance for the
Property as of the Commencement Date.


(ii)  Tenant shall pay Landlord the amount, if any, by which the insurance
premiums for all policies maintained by Landlord under Paragraph 4.04(b) have
increased over the Base Premiums, whether such increases result from the nature
of Tenant's occupancy, any act or omission of Tenant, the requirement of any
lender referred to in Article Eleven (Protection of Lenders), the increased
value of the Property or general rate increases.  However, if Landlord
substantially increases the amount of insurance carried or the percentage of
insured value after the period during which the Base Premiums were calculated,
Tenant shall only pay Landlord the amount of increased premiums which would have
been charged by the insurance carrier if the amount of insurance or percentage
of insured value had not been substantially increased by Landlord.  This
adjustment in the amount due from Tenant shall be made only once during the
Lease Term.  Thereafter, Tenant shall be obligated to pay the full amount of any
additional increases in the insurance premiums, including increases resulting
from any further increases in the amount of insurance or percentage of insured
value.  Subject to Section 4.05, Tenant shall pay Landlord the increases over
the Base Premiums within fifteen (1 5) days after receipt by Tenant of a copy of
the premium statement or other evidence of the amount due.  If the insurance
policies maintained by Landlord cover improvements or real property other than
the Property, Landlord shall also deliver to Tenant a statement of the amount of
the premiums applicable to the Property showing, in reasonable detail, how such
amount was computed.  If the Lease Term expires before the expiration of the
insurance period, Tenant's liability shall be pro rated on an annual basis.


(d)  General Insurance Provisions.


(I)  Any insurance which Tenant is required to maintain under this Lease shall
include a provision which requires the insurance carrier to give Landlord not
less than thirty (30) days written notice prior to any cancellation or
modification of such coverage.


(ii)      If Tenant fails to deliver any policy, certificate or renewal to
Landlord required under this Lease within the prescribed time period or if any
such policy is canceled or modified during the Lease Term without Landlord's
consent, Landlord may obtain such insurance, in which case Tenant shall
reimburse Landlord for the cost of such insurance within fifteen (15) days after
receipt of a statement that indicates the cost of such insurance.


(iii)   Tenant shall maintain all insurance required under this Lease with
companies holding a "General Policy Rating" of A- 1 2 or better, as set forth in
the most current issue of "Best Key Rating Guide".  Landlord and Tenant
acknowledge the insurance markets are rapidly changing and that insurance in the
form and amounts described in this Section 4.04 may not be available in the
future.  Tenant acknowledges that the insurance described in this Section 4.04
is for the primary benefit of Landlord.  If at any time during the Lease Term,
Tenant is unable to maintain the insurance required under the Lease, Tenant
shall nevertheless maintain insurance coverage which is customary and
commercially reasonable in the insurance industry for Tenant's type of business,
as that coverage may change from time to time.  Landlord makes no representation
as to the adequacy of such insurance to protect Landlord's or Tenant's
interests.  Therefore, Tenant shall obtain any such additional property or
liability insurance which Tenant deems necessary to protect Landlord and Tenant.


(iv)   Tenant shall take no action nor refrain from any action, including but
not limited to the use or ancillary use of the Premises by Tenant, its
employees, contractors or business invitees, the effect of which impairs,
terminates or causes any significant increase in the premiums charged for
insurance maintained by the Landlord or the Tenant; provided that if the sole
issue is the increase in insurance premiums, if approved by the Landlord, the
Tenant shall pay, as additional rent hereunder the full amount of such increase
that is based substantially on the actions or inactions of the Tenant.


(v)      Unless prohibited under any applicable insurance policies maintained,
Landlord and Tenant each hereby waive any and all rights of recovery against the
other, or against the officers, employees, agents or representatives of the
other, for loss of or damage to its property or the property of others under its
control, if such loss or damage is covered by any insurance policy in force
(whether or not described in this Lease) at the time of such loss or
damage.  Upon obtaining the required policies of insurance, Landlord and Tenant
shall give notice to the insurance carriers of this mutual waiver of
subrogation.


Section 4.05. Common Areas; Use, Maintenance and Costs.


(a)  Common Areas. As used in this Lease, "Common Areas" shall mean all areas
within the Project which are available for the common use of tenants of the
Project and which are not leased or held for the exclusive use of Tenant or
other tenants, including, but not limited to, parking areas, driveways,
sidewalks, loading areas, access roads, corridors, landscaping and planted
areas.  Landlord, from time to time, may change the size, location, nature and
use of any of the Common Areas, convert Common Areas into leaseable areas,
construct additional parking facilities (including parking structures) in the
Common Areas, and increase or decrease Common Area land and/or
facilities.  Tenant acknowledges that such activities may result in
inconvenience to Tenant.  Such activities and changes are permitted if they do
not materially affect Tenant's use of the Property.


(b)  Use of Common Areas. Tenant shall have the nonexclusive right (in common
with other tenants and all others to whom Landlord has granted or may grant such
rights) to use the Common Areas for the purposes intended, subject to such
reasonable rules and regulations as Landlord may establish from time to
time.  Tenant shall abide by such rules and regulations and shall use its best
effort to cause others who use the Common Areas with Tenant's express or implied
permission to abide by Landlord's rules and regulations.  At any time, Landlord
may close any Common Areas to perform any acts in the Common Areas as, in
Landlord’s judgment, are desirable to improve the Project.  Tenant shall not
interfere with the rights of Landlord, other tenants or any other person
entitled to use the Common Areas.


(c)  Specific Provision re: Vehicle Parking. Tenant shall be entitled to use the
number of vehicle parking spaces in the Project allocated to Tenant in Section
1.11 of the Lease without paying any additional rent.  Tenant's parking shall
not be reserved and shall be limited to vehicles no larger than standard size
automobiles or pickup utility vehicles.  Tenant shall not cause large trucks or
other large vehicles to be parked within the Project or on the adjacent public
streets.  Temporary parking of large delivery vehicles in the Project may be
permitted by the rules and regulations established by Landlord.  Vehicles shall
be parked only in striped parking spaces and not in driveways, loading areas or
other locations not specifically designated for parking.  Handicapped spaces
shall only be used by those legally permitted to use them.  If Tenant parks more
vehicles in the parking area than the number set forth in Section 1.11 of this
Lease, such conduct shall be a material breach of this Lease.  In addition to
Landlord's other remedies under the Lease, Tenant shall pay a daily charge
determined by Landlord for each such additional vehicle.
 


Harrison Properties
4
Initials______
 
(Multi-Tenant Gross Form)
 

 
 

--------------------------------------------------------------------------------

 

(d)  Maintenance of Common Areas.  Landlord shall maintain the Common Areas in
good order, condition and repair and shall operate the Project, in Landlord’s
sole discretion, as a first-class industrial/commercial real property
development.  Tenant shall pay Tenant's pro rata share (as determined below) of
all costs incurred by Landlord for the operation and maintenance of the Common
Areas.  Common Area costs include, but are not limited to, costs and expenses
for the following: gardening and landscaping; utilities, water and sewage
charges; maintenance of signs (other than tenants' signs); premiums for
liability, property damage, fire and other types of casualty insurance on the
Common Areas and worker's compensation insurance, all property taxes and
assessments levied on or attributable to the Common Areas and all Common Area
improvements; all personal property taxes levied on or attributable to personal
property used in connection with the Common Areas; straight-line depreciation on
personal property owned by Landlord which is consumed in the operation or
maintenance of the Common Areas; rental or lease payments paid by Landlord for
rented or leased personal property used in the operation or maintenance of the
Common Areas; fees for required licenses and permits; repairing, resurfacing,
repaving, maintaining, painting, lighting, cleaning, refuse removal, security
and similar items; reserves for roof replacement and exterior painting and other
appropriate reserves; and a reasonable allowance to Landlord for Landlord's
supervision of the Common Areas (not to exceed five percent (5%) of the gross
rents of the Project for the calendar year).  Landlord may cause any or all of
such services to be provided by third parties and the cost of such services
shall be included in Common Area costs.  Common Area costs shall not include
depreciation of real property which forms part of the Common Areas.


(e)  Tenant's Share and Payment.  Tenant shall pay Tenant's annual pro rate
share of all Common Area costs (prorated for any fractional month) upon written
notice from Landlord that such costs are due and payable, and in any event prior
to delinquency.  Tenant's pro rata share shall be calculated by dividing the
square foot area of the Property, as set forth in Section 1.04 of the Lease, by
the aggregate square foot area of the Project which is leased or held for lease
by tenants, as of the date on which the computation is made.  Tenant's initial
pro rata share is set out in Paragraph 1.12(b).  Any changes in the Common Area
costs and/or the aggregate area of the Project leased or held for lease during
the Lease Term shall be effective on the first day of the month after such
change occurs.  Landlord may, at Landlord's election, estimate in advance and
charge to Tenant as Common Area costs, all real property taxes for which Tenant
is liable under Section 4.02 of the Lease, all insurance premiums for which
Tenant is liable under Section 4.04 of the Lease, all maintenance and repair
costs for which Tenant is liable under Section 6.04 of the Lease, and all other
Common Area costs payable by Tenant hereunder.  At Landlord's election, such
statements of estimated Common Area costs shall be delivered monthly, quarterly
or at any other periodic intervals to be designated by Landlord.  Landlord may
adjust such ' estimates at any time based upon Landlord's experience and
reasonable anticipation of costs.  Such adjustments shall be effective as of the
next rent payment date after notice to Tenant.  Within sixty (60) days after the
end of each calendar year of the Lease Term, Landlord shall deliver to Tenant a
statement prepared in accordance with generally accepted accounting principles
setting forth, in reasonable detail, the Common Area costs paid or incurred by
Landlord during the preceding calendar year and Tenant's pro rata share.  Upon
receipt of such statement, there shall be an adjustment between Landlord and
Tenant, with payment to or credit given by Landlord (as the case may be) so that
Landlord shall receive the entire amount of Tenant's share of such costs and
expenses for such period.


Section 4.06 Late Charges.  Tenant’s failure to pay rent promptly may cause
Landlord to incur unanticipated costs. The exact amount of such costs is
impractical or extremely difficult to ascertain.  Such costs may include, but
are not limited to, processing and accounting charges and late charges which may
be imposed on Landlord by any ground lease, mortgage or trust deed encumbering
the Property.  Therefore, if Landlord does not receive any rent payment within
ten (10) days after it becomes due, Tenant shall pay Landlord a late charge
equal to ten percent (10%) of the overdue amount.  The parties agree that such
late charge represents a fair and reasonable estimate of the costs Landlord will
incur by reason of such late payment.


Section 4.07 lnterest on Past Due Obligations. Any amount owed by Tenant to
Landlord which is not paid when due shall bear interest at the rate of fifteen
percent (15%) per annum from the due date of such amount, However, interest
shall not be payable on late charges to be paid by Tenant under this Lease.  The
payment of interest on such amounts shall not excuse or cure any default by
Tenant under this Lease.  If the interest rate specified in this Lease is higher
than the rate permitted by law, the interest rate is hereby decreased to the
maximum legal interest rate permitted by law.


ARTICLE FIVE: USE OF PROPERTY


Section 5.01. Permitted Uses. Tenant may use the Property only for the Permitted
Uses set forth in Section 1.06
above.


Section 5.02. Manner of Use.  Tenant shall not cause or permit the Property to
be used in any way which constitutes a violation of any law, ordinance, or
governmental regulation or order, which annoys or interferes with the rights of
tenants of the Project, or which constitutes a nuisance or waste.  Tenant shall
obtain and pay for all permits, including a Certificate of Occupancy, required
for Tenant's occupancy of the Property and shall promptly take all actions
necessary to comply with all applicable statutes, ordinances, rules,
regulations, orders and requirements regulating the use by Tenant of the
Property, including the Occupational Safety and Health Act.


Section 5.03. Hazardous Materials. As used in this Lease, the term "Hazardous
Material" means any flammable items, explosives, radioactive materials,
hazardous or toxic substances, material or waste or related materials, including
any substances defined as or included in the definition of "hazardous
substances", "hazardous wastes", "hazardous materials" or "toxic substances" now
or subsequently regulated under any applicable federal, state or local laws or
regulations, including without limitation petroleum-based products, paints,
solvents, lead, cyanide, DDT, printing inks, acids, pesticides, ammonia
compounds and other chemical products, asbestos, PCBs and similar compounds, and
including any different products and materials which are subsequently found to
have adverse effects on the environment or the health and safety of
persons.  Tenant shall not cause or permit any Hazardous Material to be
generated, produced, brought upon, used, stored, treated or disposed of in or
about the Property by Tenant, its agents, employees, contractors, subleases or
invitees without the prior written consent of Landlord.  Landlord shall be
entitled to take into account such other factors or facts as Landlord may
reasonably determine to be relevant in determining whether to grant or withhold
consent to Tenant's proposed activity with respect to Hazardous Material.  In no
event, however, shall Landlord be required to consent to the installation or use
of any storage tanks on the Property.


Section 5.04. Signs and Auctions.  Tenant shall not place any signs on the
Property without Landlord's prior written consent.  Tenant shall not conduct or
permit any auctions or sheriff's sales at the Property.


Section 5.05. Indemnity.  Tenant shall indemnify Landlord against and hold
Landlord harmless from any and all costs, claims or liability arising from: (a)
Tenant's use of the Property; (b) the conduct of Tenant's business or anything
else done or permitted by Tenant to be done in or about the Property, including
any contamination of the Property or any other property resulting from the
presence or use of Hazardous Material caused or permitted by Tenant; (c) any
breach or default in the performance of Tenant's obligations under this Lease;
(d) any misrepresentation or breach of warranty by Tenant under this Lease; or
(e) other acts or omissions of Tenant.  Tenant shall defend Landlord against any
such cost, claim or liability at Tenant's expense with counsel reasonably
acceptable to Landlord or, at Landlord's election, Tenant shall reimburse
Landlord for any legal fees or costs incurred by Landlord in connection with any
such claim.  As a material part of the consideration to Landlord, Tenant assumes
all risk of damage to property or injury to persons in or about the Property
arising from any cause, and Tenant hereby waives all claims in respect thereof
against Landlord, except for any claim arising out of Landlord’s gross
negligence or willful misconduct.  As used in this Section, the term "Tenant"
shall include Tenant's employees, agents, contractors and invitees, if
applicable.
 

 
Harrison Properties
5
Initials______
 
(Multi-Tenant Gross Form)
 

 
 

--------------------------------------------------------------------------------

 


Section 5.06. Landlord's Access.  Landlord or its agents may enter the Property
at all reasonable times to show the Property to potential buyers, investors or
tenants or other parties; to do any other act or to inspect and conduct tests in
order to monitor Tenant's compliance with all applicable environmental laws and
all laws governing the presence and use of Hazardous Material; or for any other
purpose Landlord deems necessary.  Landlord shall give Tenant prior notice of
such entry, except in the case of an emergency.  Landlord may place customary
"For Sale" or "For Lease" signs on the Property.


Section 5.07. Quiet Possession.  If Tenant pays the rent and complies with all
other terms of this Lease, Tenant may occupy and enjoy the Property for the full
Lease Term, subject to the provisions of this Lease.


ARTICLE SIX: CONDITION OF PROPERTY, MAINTENANCE, REPAIRS AND ALTERATIONS


Section 6.01. Existing Conditions.  Tenant accepts the Property in its condition
as of the execution of the Lease, subject to all recorded matters, laws,
ordinances, and governmental regulations and orders.  Except as provided herein,
Tenant acknowledges that neither Landlord nor any agent of Landlord has made any
representation as to the condition of the Property or the suitability of the
Property for Tenant's intended use.  Tenant represents and warrants that Tenant
has made its own inspection of and inquiry regarding the condition of the
Property and is not relying on any representations of Landlord or any Broker
with respect thereto.  If Landlord or Landlord's Broker has provided a Property
Information Sheet or other Disclosure Statement regarding the Property, a copy
is attached as an exhibit to the Lease.


Section 6.02. Exemption of Landlord from Liability.  Landlord shall not be
liable for any damage or injury to the person, business (or any loss of income
therefrom), goods, wares, merchandise or other property of Tenant, Tenant's
employees, invitees, customers or any other person in or about the Property,
whether such damage or injury is caused by or results from: (a) fire, steam,
electricity, water, gas or rain; (b) the breakage, leakage, obstruction or other
defects of pipes, sprinklers, wires, appliances, plumbing, air conditioning or
lighting fixtures or any other cause; (c) conditions arising in or about the
Property or upon other portions of the Project, or from other sources or places;
or (d) any act or omission of any other tenant of the Project.  Landlord shall
not be liable for any such damage or injury even though the cause of or the
means of repairing such damage or injury are not accessible to Tenant.  The
provisions of this Section 6.02 shall not, however, exempt Landlord from
liability for Landlord’s gross negligence or willful misconduct.


Section 6.03. Landlord’s Obligations.  Subject to the provisions of Article
Seven (Damage or Destruction) and Article Eight (Condemnation), and except for
damage caused by any act or omission of Tenant, or Tenant's employees, agents,
contractors or invitees, Landlord shall keep the foundation, roof and structural
portions of exterior walls of the improvements on the Property in good order,
condition and repair.  However, Landlord shall not be obligated to maintain or
repair windows, doors, plate glass or the surfaces of walls.  Landlord shall not
be obligated to make any repairs under this Section 6.03 until a reasonable time
after receipt of a written notice from Tenant of the need for such
repairs.  Tenant waives the benefit of any present or future law which might
give Tenant the right to repair the Property at Landlord's expense or to
terminate the Lease because of the condition of the Property.  Landlord will
maintain parking lot.


Section 6.04. Tenant's Obligations.


(a)  Except as provided in Section 6.03, Article Seven (Damage or Destruction)
and Article Eight (Condemnation), Tenant shall keep all portions of the Property
(including structural, nonstructural, interior, systems and equipment) in good
order, condition and repair (including interior repainting and refinishing, as
needed).  If any portion of the Property or any system or equipment in the
Property which Tenant is obligated to repair cannot be fully repaired or
restored, Tenant shall promptly replace such portion of the Property or system
or equipment in the Property, regardless of whether the benefit of such
replacement extends beyond the Lease Term; but if the benefit or useful life of
such replacement extends beyond the Lease Term (as such term may be extended by
exercise of any options), the useful life of such replacement shall be prorated
over the remaining portion of the Lease Term (as extended), and Tenant shall be
liable only for that portion of the cost which is applicable to the Lease Term
(as extended).  Landlord shall maintain the heating and air conditioning
systems.  Tenant will be responsible to change their own air filters at Tenant’s
cost.  In addition, Tenant shall, at Tenant's expense, repair any damage to the
roof, foundation or structural portions of walls caused by Tenant's acts or
omissions.  It is the intention of Landlord and Tenant that, at all times during
the Lease Term, Tenant shall maintain the Property in an attractive, first-class
and fully operative condition.


(b)  Tenant shall fulfill all of Tenant's obligations under this Section 6.04 at
Tenant’s sole expense.  If Tenant fails to maintain, repair or replace the
Property as required by this Section 6.04, Landlord may, upon ten (10) days
prior notice to Tenant (except that no notice shall be required in the case of
an emergency), enter the Property and perform such maintenance or repair
(including replacement, as needed) on behalf of Tenant.  In such case, Tenant
shall reimburse Landlord for all costs incurred in performing such maintenance
or repair immediately upon demand.
 

 
Harrison Properties
6
Initials______
 
(Multi-Tenant Gross Form)
 

 
 

--------------------------------------------------------------------------------

 

              Section 6.05. Alterations, Additions, and Improvements.


(a)  Tenant shall not make any alterations, additions, or improvements to the
Property without Landlord's prior written consent, except for non-structural
alterations which do not exceed Ten Thousand Dollars ($10,000) in cost
cumulatively over the Lease Term and which are not visible from the outside of
any building of which the Property is part.  Landlord may require Tenant to
provide demolition and/or lien and completion bonds in form and amount
satisfactory to Landlord.  Tenant shall promptly remove any alterations,
additions, or improvements constructed in violation of this Paragraph 6.05(a)
upon Landlord's written request.  All alterations, additions, and improvements
shall be done in a good and workmanlike manner, in conformity with all
applicable laws and regulations, and by a contractor approved by Landlord.  Upon
completion of any such work, Tenant shall provide Landlord with "as built"
plans, copies of all construction contracts, and proof of payment for all labor
and materials.


(b)  Tenant shall pay when due all claims for labor and material furnished to
the Property.  Tenant shall give Landlord at least twenty (20) days' prior
written notice of the commencement of any work on the Property, regardless of
whether Landlord's consent to such work is required.  Landlord may elect to
record and post notices of non-responsibility on the Property.


Section 6.06. Condition upon Termination.  Upon the termination of the Lease,
Tenant shall surrender the Property to Landlord, broom clean and in the same
condition as received except for ordinary wear and tear which Tenant was not
otherwise obligated to remedy under any provision of this Lease.  However,
Tenant shall not be obligated to repair any damage which Landlord is required to
repair under Article Seven (Damage or Destruction). In addition, Landlord may
require Tenant to remove any alterations, additions or improvements (whether or
not made with Landlord's consent) prior to the expiration of the Lease and to
restore the Property to its prior condition, all at Tenant's
expense.  All alterations, additions and improvements which Landlord has not
required Tenant to remove shall become Landlord’s property and shall be
surrendered to Landlord upon the expiration or earlier termination of the Lease,
except that Tenant may remove any of Tenant's machinery or equipment which can
be removed without material damage to the Property.  Tenant shall repair, at
Tenant's expense, any damage to the Property caused by the removal of any such
machinery or equipment.  In no event, however, shall Tenant remove any of the
following materials or equipment (which shall be deemed Landlord’s property)
without Landlord’s prior written consent: any power wiring or power panels;
lighting or lighting fixtures; wall coverings; drapes, blinds or other window
coverings; carpets or other floor coverings; heaters, air conditioners or any
other heating or air conditioning equipment; fencing or security gates; or other
similar building operating equipment and decorations.


ARTICLE SEVEN: DAMAGE OR DESTRUCTION


Section 7.01. Partial Damage to Property.


(a)  Tenant shall notify Landlord in writing immediately upon the occurrence of
any damage to the Property.  If the Property is only partially damaged (i.e.,
less than fifty percent (50%) of the Property is untenantable as a result of
such damage or less than fifty percent (50%) of Tenant's operations are
materially impaired) and if the proceeds received by Landlord from the insurance
policies described in Paragraph 4.04(b) are sufficient to pay for the necessary
repairs, this Lease shall remain in effect and Landlord shall repair the damage
as soon as reasonably possible.  Landlord may elect (but is not required) to
repair any damage to Tenant's fixtures, equipment, or improvements.


(b)  If the insurance proceeds received by Landlord are not sufficient to pay
the entire cost of repair or if the cause of the damage is not covered by the
insurance policies which Landlord maintains under Paragraph 4.04(b), Landlord
may elect either to (i) repair the damage as soon as reasonably possible, in
which case this Lease shall remain in full force and effect, or (ii) terminate
this Lease as of the date the damage occurred.  Landlord shall notify Tenant
within thirty (30) days after receipt of notice of the occurrence of the damage
whether Landlord elects to repair the damage or terminate the Lease.  If
Landlord elects to repair the damage, Tenant shall pay Landlord the "deductible
amount" (if any) under Landlord's insurance policies and, if the damage was due
to an act or omission of Tenant, or Tenant's employees, agents, contractors or
invitees, the difference between the actual cost of repair and any insurance
proceeds received by Landlord.  If Landlord elects to terminate the Lease,
Tenant may elect to continue this Lease in full force and effect, in which case
Tenant shall repair any damage to the Property and any building in which the
Property is located.  Tenant shall pay the cost of such repairs, except that
upon satisfactory completion of such repairs, Landlord shall deliver to Tenant
any insurance proceeds received by Landlord for the damage repaired by
Tenant.  Tenant shall give Landlord written notice of such election within ten
(10) days after receiving Landlord's termination notice.


(c)  If the damage to the Property occurs during the last six (6) months of the
Lease Term and such damage will require more than thirty (30) days to repair,
either Landlord or Tenant may elect to terminate this Lease as of the date the
damage occurred, regardless of the sufficiency of any insurance proceeds.  The
party electing to terminate this Lease shall give written notification to the
other party of such election within thirty (30) days after Tenant's notice to
Landlord of the occurrence of the damage.


Section 7.02. Substantial or Total Destruction.  If the Property is
substantially or totally destroyed by any cause whatsoever (i.e., the damage to
the Property is greater than partial damage as described in Section 7.01), and
regardless of whether Landlord receives any insurance proceeds, this Lease shall
terminate as of the date the destruction occurred.  Notwithstanding the
preceding sentence, if the Property can be rebuilt within six (6) months after
the date of destruction, Landlord may elect to rebuild the Property at
Landlord's own expense, in which case this Lease shall remain in full force and
effect.  Landlord shall notify Tenant of such election within thirty (30) days
after Tenant's notice of the occurrence of total or substantial destruction.  If
Landlord so elects, Landlord shall rebuild the Property at Landlord's sole
expense, except that if the destruction was caused by an act or omission of
Tenant, Tenant shall pay Landlord the difference between the actual cost of
rebuilding and any insurance proceeds received by Landlord.


Section 7.03. Temporary Reduction of Rent.  If the Property is destroyed or
damaged and Landlord or Tenant repairs or restores the Property pursuant to the
provisions of this Article Seven, any rent payable during the period of such
damage, repair and /or restoration shall be reduced according to the degree, if
any, to which Tenant's use of the Property is impaired.  However, the reduction
shall not exceed the sum of one year's payment of Base Rent, insurance premiums
and real property taxes.  Except for such possible reduction in Base Rent,
insurance premiums and real property taxes, Tenant shall not be entitled to any
compensation, reduction, or reimbursement from Landlord as a result of any
damage, destruction, repair, or restoration of or to the Property.


Section 7.04. Waiver. Tenant waives the protection of any statute, code or
judicial decision which grants a tenant the right to terminate a lease in the
event of the substantial or total destruction of the leased property.  Tenant
agrees that the provisions of Section 7.02 above shall govern the rights and
obligations of Landlord and Tenant in the event of any substantial or total
destruction to the Property.


ARTICLE EIGHT-.  CONDEMNATION


If all or any portion of the Property is taken under the power of eminent domain
or sold under the threat of that power (all of which are called "Condemnation"),
this Lease shall terminate as to the part taken or sold on the date the
condemning authority takes title or possession, whichever occurs first.  If more
than twenty percent (20%) of the floor area of the building in which the
Property is located, or which is located on the Property, is taken, either
Landlord or Tenant may terminate this Lease as of the date the condemning
authority takes title or possession, by delivering written notice to the other
within ten (10) days after receipt of written notice of such taking (or in the
absence of such notice, within ten (10) days after the condemning authority
takes title or possession).  If neither Landlord nor tenant terminates this
Lease, this Lease shall remain in effect as to the portion of the Property not
taken, except that the Base Rent and Additional Rent shall be reduced in
proportion to the reduction in the floor area of the Property.  Any Condemnation
award or payment shall be distributed in the following order: (a) first, to any
ground lessor, mortgagee or beneficiary under a deed of trust encumbering the
Property, the amount of its interest in the Property; (b) second, to Tenant,
only the amount of any award specifically designated for loss of or damage to
Tenant's trade fixtures or removable personal property; and (c) third, to
Landlord, the remainder of such award, whether as compensation for reduction in
the value of the leasehold, the taking of the fee, or otherwise.  If this Lease
is not terminated, Landlord shall repair any damage to the Property caused by
the Condemnation, except that Landlord shall not be obligated to repair any
damage for which Tenant has been reimbursed by the condemning authority.  If the
severance damages received by Landlord are not sufficient to pay for such
repair, Landlord shall have the right to either terminate this Lease or make
such repair at Landlord's expense.

Harrison Properties
7
Initials______
 
(Multi-Tenant Gross Form)
 

 
 

--------------------------------------------------------------------------------

 


ARTICLE NINE: ASSIGNMENT AND SUBLETTING


Section 9.01. Landlord's Consent Required.  No portion of the Property or of
Tenant's interest in this Lease may be acquired by any other person or entity,
whether by sale, assignment, mortgage, sublease, transfer, operation of law, or
act of Tenant, without Landlord's prior written consent, except as provided in
Section 9.02 below.  Landlord has the right to grant or withhold its consent as
provided in Section 9.05 below.  Any attempted transfer without consent shall be
void and shall constitute a non-curable breach of this Lease.  If Tenant is a
partnership, any cumulative transfer of more than twenty percent (20%) of the
partnership interests shall require Landlord's consent.  If Tenant is a
corporation, any change in the ownership of a controlling interest of the voting
stock of the corporation shall require Landlord's consent.


Section 9.02. Tenant Affiliate. Tenant may assign this Lease or sublease the
Property without Landlord's consent, to any corporation which controls, is
controlled by or is under common control with Tenant, or to any corporation
resulting from the merger of or consolidation with Tenant ("Tenant's
Affiliate").  In such case, any Tenant's Affiliate shall assume in writing all
of Tenant's obligations under this Lease.


Section 9.03. No Release of Tenant.  No transfer permitted by this Article Nine,
whether with or without Landlord’s consent, shall release Tenant or change
Tenant's primary liability to pay the rent and to perform all other obligations
of Tenant under this Lease.  Landlord's acceptance of rent from any other person
is not a waiver of any provision of this Article Nine.  Consent to one transfer
is not a consent to any subsequent transfer.  If Tenant's transferee defaults
under this Lease, Landlord may proceed directly against Tenant without pursuing
remedies against the transferee.  Landlord may consent to subsequent assignments
or modifications of this Lease by Tenant's transferee, without notifying Tenant
or obtaining its consent.  Such action shall not relieve Tenant's liability
under this Lease.


Section 9.04. Offer to Terminate.  If Tenant desires to assign the Lease or
sublease the Property, Tenant shall have the right to offer, in writing, to
terminate the Lease as of a date specified in the offer.  If Landlord elects in
writing to accept the offer to terminate within twenty (20) days after notice of
the offer, the Lease shall terminate as of the date specified and all the terms
and provisions of the Lease governing termination shall apply.  If Landlord does
not so elect, the Lease shall continue in effect until otherwise terminated and
the provisions of Section 9.05 with respect to any proposed transfer shall
continue to apply.


Section 9.05. Landlord's Consent.


(a)  Tenant's request for consent to any transfer described in Section 9.01
shall set forth in writing the details of the proposed transfer, including the
name, business and financial condition of the prospective transferee, financial
details of the proposed transfer (e.g., the term of and the rent and security
deposit payable under any proposed assignment or sublease), and any other
information Landlord deems relevant.  Landlord shall have the right to withhold
consent, if reasonable, or to grant consent, based on the following factors: (i)
the business of the proposed assignee or subtenant and the proposed use of the
Property; (ii) the net worth and financial reputation of the proposed assignee
or subtenant; (iii) Tenant's compliance with all of its obligations under the
Lease; and (iv) such other factors as Landlord may reasonably deem relevant.  If
Landlord objects to a proposed assignment solely because of the net worth and/or
financial reputation of the proposed assignee, Tenant may nonetheless sublease
(but not assign), all or a portion of the Property to the proposed transferee,
but only on the other terms of the proposed transfer.


(b) If Tenant assigns or subleases, the following shall apply:
(i)Tenant shall pay to Landlord as Additional Rent under the Lease the
Landlord’s Share (stated in Section 1.14) of the Profit (defined below) on such
transaction as and when received by Tenant, unless Landlord gives written notice
to Tenant and the assignee or subtenant that Landlord's Share shall be paid by
the assignee or subtenant to Landlord directly.  The “Profit" means (A) all
amounts paid to Tenant for such assignment or sublease, including "key" money,
monthly rent in excess of the monthly rent payable under the Lease, and all fees
and other consideration paid for the assignment or sublease, including fees
under any collateral agreements, less (B) costs and expenses directly incurred
by Tenant in connection with the execution and performance of such assignment or
sublease for real estate broker's commissions and costs of renovation or
construction of tenant improvements required under such assignment or
sublease.  Tenant is entitled to recover such costs and expenses before Tenant
is obligated to pay the Landlord’s Share to Landlord.  The Profit in the case of
a sublease of less than all the Property is the rent allocable to the subleased
space as a percentage on a square footage basis.


(ii)Tenant shall provide Landlord a written statement certifying all amounts to
be paid from any assignment or sublease of the Property within thirty (30) days
after the transaction documentation is signed, and Landlord may inspect Tenant's
books and records to verify the accuracy of such statement, On written request,
Tenant shall promptly furnish to Landlord copies of all the transaction
documentation, all of which shall be certified by Tenant to be complete, true
and correct.  Landlord's receipt of Landlord's Share shall not be a consent to
any further assignment or subletting.  The breach of Tenant's obligation under
this Paragraph 9.05(b) shall be a material default of the Lease.


Section 9.06. No Merger. No merger shall result from Tenant's sublease of the
Property under this Article Nine, Tenant's surrender of this Lease or the
termination of this Lease in any other manner.  In any such event, Landlord may
terminate any or all subtenancies or succeed to the interest of Tenant as
sublandlord under any or all subtenancies.


ARTICLE TEN: DEFAULTS; REMEDIES


Section 10.01. Covenants and Conditions.  Tenant's performance of each of
Tenant's obligations under this Lease is a condition as well as a
covenant.  Tenant's right to continue in possession of the Property is
conditioned upon such performance.  Time is of the essence in the performance of
all covenants and conditions.


Section 10.02. Defaults.  Tenant shall be in Material Default of this Lease:


(a)  If Tenant abandons the Property;
 


Harrison Properties
8
Initials______
 
(Multi-Tenant Gross Form)
 

 
 

--------------------------------------------------------------------------------

 


 (b) If Tenant fails to pay rent or any other charge when due and following
written notice from the Landlord to Tenant fails to cure such default within the
time period required by law (not less than three [3] days); provided that the
Landlord, with or without the approval of the Tenant, may grant time in excess
of that required by law;


(c)  If Tenant fails to perform any of Tenant's non-monetary obligations under
this Lease and following written notice from the Landlord fails to cure such
default within the time period allowed by law (not less than three [3] days);
provided that the Landlord, with or without the approval of the Tenant, may
grant time in excess of that required by law;


(d)  (i) If Tenant makes a general assignment or general arrangement for the
benefit of creditors; (ii) if a petition for adjudication of bankruptcy or for
reorganization or rearrangement is filed by or against Tenant and is not
dismissed within thirty (30) days; (iii) if a trustee or receiver is appointed
to take possession of substantially all of Tenant's assets located at the
Property or of Tenant's interest in this Lease and possession is not restored to
Tenant within thirty (30) days; or (iv) if substantially all of Tenant's assets
located at the Property or of Tenant's interest in this Lease is subjected to
attachment, execution or other judicial seizure which is not discharged within
thirty (30) days and Tenant fails to cure such default within the time period
required by law; provided that the Landlord, with or without the approval of the
Tenant, may grant time in excess of that required by law;


(e)  If any one or more guarantors of this lease shall in any manner put the
willingness of any of such guarantors to continue such guarantee in question by
giving notice of the desire of the guarantor to withdraw such guaranty or
otherwise limit or impair the guaranty and Tenant fails to provide the Landlord
with assurances from such guarantors that the guaranty will continue in full
force and effect within the time period for cure of defaults under this lease as
required by law (not less than three [3] days); provided that the Landlord, with
or without the approval of the Tenant, may grant time in excess of that required
by law;  or


(f) If the Tenant violates or allows others to violate covenants and/or
conditions of this Lease which are not capable of being cured.


Section 10.03. Remedies.


(a) If the Tenant is in Material Default of this Lease because the Tenant
abandons the Premises, Landlord may elect to take immediate possession of the
Premises, relet the Premises and hold the Tenant responsible for all costs
associated with reletting the Premises, including all costs of marketing the
Premises, all improvements that are reasonable or necessary to relet the
Premises and all deficiencies in rent collected from any new Tenant of all or
any portion of the Premises during the remainder of the Term of this Lease. The
Tenant will be deemed to have abandoned the Premises under any one or more of
the following circumstances:


(i)          If the Tenant has removed substantially all of its property from
the Premises;


(ii)         If (1) the Tenant has received notice of default from the Landlord
(2) Tenant is not responsive to inquiries from the Landlord (3) no significant
business is conducted by nor significant presence of the Tenant on the Premises
for a period of two consecutive business days and (4) the Landlord has not
received written notice of the Tenant denying its intent to abandon the
Premises;


(iii)        If the Tenant gives the Landlord notice of abandonment, either by a
written document, delivery of the keys to the Premises to the Landlord or
similar conduct indicating such abandonment; or


(iv)        If there is no significant business conducted by the Tenant on the
Premises for any consecutive 10 business day period and no response from the
Tenant to inquiries by the Landlord.


(b) If the Tenant is in Material Default of this Lease for any other reason
other than Abandonment, then at any time prior to the cure of such Material
Default (if it may be cured) and notice thereof to the Landlord, the Landlord
may terminate the Lease and forfeit the interest of the Tenant therein. At and
simultaneously with such termination of the Lease and forfeiture of the Tenant’s
interest in the Lease or if the Lease terminates or the term of the Lease
expires under any other provisions of this Lease without a default, then at any
time thereafter when the Tenant remains in possession of the Premises, the
Landlord may commence an Unlawful Detainer Action and pursue any and all
remedies available to the Landlord at law or equity, including, as applicable,
unpaid rent, damages to the Landlord, including waste to the Premises, the cost
of recovering possession of the Property, expenses of reletting, including
necessary renovation or alteration of the Property, Landlord's reasonable
attorneys' fees incurred in connection therewith, and any real estate commission
paid or payable, together with a Landlord’s lien against any property of the
Tenant remaining on the Premises (or the right to dispose of such property by a
gift to charity of the same, if allowed by law);


(c)  Pursue any other remedy now or hereafter available to Landlord under the
laws or judicial decisions of the state in which the Property is located;
and/or.


(d)  If a court of competent jurisdiction determines that any of the acts
described in this subparagraph 10.02(d) is not a default under this Lease, and a
trustee is appointed to take possession (or if Tenant remains a debtor in
possession) and such trustee or Tenant transfers Tenant's interest hereunder,
then Landlord shall receive, as Additional Rent, the excess, if any, of the rent
(or any other consideration) paid in connection with such assignment or sublease
over the rent payable by Tenant under this Lease.


Section 10.04. Repayment of "Free" Rent.  If this Lease provides for a
postponement of any monthly rental payments, a period of "free" rent or other
rent concession, such postponed rent or "free" rent is called the "Abated
Rent".  Tenant shall be credited with having paid all of the Abated Rent on the
expiration of the Lease Term only if Tenant has fully, faithfully, and
punctually performed all of Tenant's obligations hereunder, including the
payment of all rent (other than the Abated Rent) and all other monetary
obligations and the surrender of the Property in the physical condition required
by this Lease.  Tenant acknowledges that its right to receive credit for the
Abated Rent is absolutely conditioned upon Tenant's full, faithful and punctual
performance of its obligations under this Lease.  If Tenant defaults and does
not cure within any applicable grace period, the Abated Rent shall immediately
become due and payable in full and this Lease shall be enforced as if there were
no such rent abatement or other rent concession.  In such case Abated Rent shall
be calculated based on the full initial rent payable under this Lease.


Section 10.05. Automatic Termination.  Notwithstanding any other term or
provision hereof to the contrary, the Lease shall terminate on the occurrence of
any act which affirms the Landlord’s intention to terminate the Lease as
provided in Section 10.03 hereof, including the filing of an unlawful detainer
action against Tenant.  On such termination, Landlord's damages for default
shall include all costs and fees, including reasonable attorneys fees that
Landlord incurs in connection with the filing, commencement, pursuing and/or
defending of any action in any bankruptcy court or other court with respect to
the Lease; the obtaining of relief from any stay in bankruptcy restraining any
action to evict Tenant; or the pursuing of any action with respect to Landlord's
right to possession of the Property.  All such damages suffered (apart from Base
Rent and other rent payable hereunder) shall constitute pecuniary damages which
must be reimbursed to Landlord prior to assumption of the Lease by Tenant or any
successor to Tenant in any bankruptcy or other proceeding.
 


Harrison Properties
9
Initials______
 
(Multi-Tenant Gross Form)
 

 
 

--------------------------------------------------------------------------------

 


Section 10.06. Cumulative Remedies.  Landlord's exercise of any right or remedy
shall not prevent it from exercising any other right or remedy.


ARTICLE ELEVEN: PROTECTION OF LENDERS


Section 11.01. Subordination.  Landlord shall have the right to subordinate this
Lease to any ground lease, deed of trust or mortgage encumbering the Property,
any advances made on the security thereof and any renewals, modifications,
consolidations, replacements or extensions thereof, whenever made or
recorded.  Tenant shall cooperate with Landlord and any lender which is
acquiring a security interest in the Property or the Lease.  Tenant shall
execute such further documents and assurances as such lender may require,
provided that Tenant's obligations under this Lease shall not be increased in
any material way (the performance of ministerial acts shall not be deemed
material), and Tenant shall not be deprived of its rights under this
Lease.  Tenant's right to quiet possession of the Property during the Lease Term
shall not be disturbed if Tenant pays the rent and performs all of Tenant's
obligations under this Lease and is not otherwise in default.  If any ground
lessor, beneficiary or mortgagee elects to have this Lease prior to the lien of
its ground lease, deed of trust or mortgage and gives written notice thereof to
Tenant, this Lease shall be deemed prior to such ground lease, deed of trust or
mortgage whether this Lease is dated prior or subsequent to the date of said
ground lease, deed of trust or mortgage or the date of recording thereof.


Section 11.02, Attornment.  If Landlord's interest in the Property is acquired
by any ground lessor, beneficiary under a deed of trust, mortgagee, or purchaser
at a foreclosure sale, Tenant shall attorn to the transferee of or successor to
Landlord's interest in the Property and recognize such transferee or successor
as Landlord under this Lease.  Tenant waives the protection of any statute or
rule of law which gives or purports to give Tenant any right to terminate this
Lease or surrender possession of the Property upon the transfer of Landlord’s
interest.


Section 11.03. Signing of Documents.  Tenant shall sign and deliver any
instrument or documents necessary or appropriate to evidence any such attornment
or subordination or agreement to do so, If Tenant fails to do so within ten (10)
days after written request, Tenant hereby makes, constitutes and irrevocably
appoints Landlord, or any transferee or successor of Landlord, the
attorney-in-fact of Tenant to execute and deliver any such instrument or
document.


Section 11.04. Estoppel Certificates.


(a)  Upon Landlord's written request, Tenant shall execute, acknowledge and
deliver to Landlord a written statement certifying: (i) that none of the terms
or provisions of this Lease have been changed (or if they have been changed,
stating how they have been changed); (ii) that this Lease has not been canceled
or terminated; (iii) the last date of payment of the Base Rent and other charges
and the time period covered by such payment; (iv) that Landlord is not in
default under this Lease (or, if Landlord is claimed to be in default, stating
why); and (v) such other representations or information with respect to Tenant
or the Lease as Landlord may reasonably request or which any prospective
purchaser or encumbrancer of the Property may require.  Tenant shall deliver
such statement to Landlord within ten (10) days after Landlord's
request.  Landlord may give any such statement by Tenant to any prospective
purchaser or encumbrancer of the Property.  Such purchaser or encumbrancer may
rely conclusively upon such statement as true and correct.


(b)  If Tenant does not deliver such statement to Landlord within such ten
(10)-day period, Landlord, and any prospective purchaser or encumbrancer, may
conclusively presume and rely upon the following facts: (i) that the terms and
provisions of this Lease have not been changed except as otherwise represented
by Landlord; (ii) that this Lease has not been canceled or terminated except as
otherwise represented by Landlord; (iii) that not more than one month's Base
Rent or other charges have been paid in advance; and (iv) that Landlord is not
in default under the Lease.  In such event, Tenant shall be estopped from
denying the truth of such facts.


Section 11.05. Tenant's Financial Condition.  Within ten (10) days after written
request from Landlord, Tenant shall deliver to Landlord such financial
statements as Landlord reasonably requires to verify the net worth of Tenant or
any assignee, subtenant, or guarantor of Tenant.  In addition, Tenant shall
deliver to any lender designated by Landlord any financial statements required
by such lender to facilitate the financing or refinancing of the
Property.  Tenant represents and warrants to Landlord that each such financial
statement is a true and accurate statement as of the date of such
statement.  All financial statements shall be confidential and shall be used
only for the purposes set forth in this Lease.


ARTICLE TWELVE: LEGAL COSTS


Section 12.01. Legal Proceedings.  If Tenant or Landlord shall be in breach or
default under this Lease, such party (the "Defaulting Party") shall reimburse
the other party (the "Nondefaulting Party") upon demand for any costs or
expenses that the Nondefaulting Party incurs in connection with any breach or
default of the Defaulting Party under this Lease, whether or not suit is
commenced or judgment entered.  Such costs shall include legal fees and costs
incurred for the negotiation of a settlement, enforcement of rights or
otherwise.  Furthermore, if any action for breach of or to enforce the
provisions of this Lease is commenced, the court in such action shall award to
the party in whose favor a judgment is entered, a reasonable sum as attorneys
fees and costs.  The losing party in such action shall pay such attorneys fees
and costs.  Tenant shall also indemnify Landlord against and hold Landlord
harmless from all costs, expenses, demands and liability Landlord may incur if
Landlord becomes or is made a party to any claim or action (a) instituted by
Tenant against any third party, or by any third party against Tenant, or by or
against any person holding any interest under or using the Property by license
of or agreement with Tenant; (b) for foreclosure of any lien for labor or
material furnished to or for Tenant or such other person; (c) otherwise arising
out of or resulting from any act or transaction of Tenant or such other person;
or (d) necessary to protect Landlord's interest under this Lease in a bankruptcy
proceeding, or other proceeding under Title 11 of the United States Code, as
amended.  Tenant shall defend Landlord against any such claim or action at
Tenant's expense with counsel reasonably acceptable to Landlord or, at
Landlord’s election, Tenant shall reimburse Landlord for any legal fees or costs
Landlord incurs in any such claim or action.


Section 12.02. Landlord's Consent.  Tenant shall pay Landlord's reasonable
attorneys fees incurred in connection with Tenant's request for Landlord's
consent under Article Nine (Assignment and Subletting), or in connection with
any other act which Tenant proposes to do and which requires Landlord's consent.


ARTICLE THIRTEEN: MISCELLANEOUS PROVISIONS


Section 13.01. Non-Discrimination.  Tenant promises, and it is a condition to
the continuance of this Lease, that there will be no discrimination against, or
segregation of, any person or group of persons on the basis of race, color, sex,
creed, national origin or ancestry in the leasing, subleasing, transferring,
occupancy, tenure or use of the Property or any portion thereof.


              Section 13.02. Landlord’s Liability; Certain Duties.
              (a)As used in this Lease, the term "Landlord" means only the
current owner or owners of the fee title to the Property or Project or the
leasehold estate under a ground lease of the Property or Project at the time in
question.  Each Landlord is obligated to perform the obligations of Landlord
under this Lease only during the time such Landlord owns such interest or
title.  Any Landlord who transfers its title or interest is relieved of all
liability with respect to the obligations of Landlord under this Lease to be
performed on or after the date of transfer.  However, each Landlord shall
deliver to its transferee all funds that Tenant previously paid if such funds
have not yet been applied under the terms of this Lease.

 
Harrison Properties
10
Initials______
 
(Multi-Tenant Gross Form)
 

 
 

--------------------------------------------------------------------------------

 


(b)  Tenant shall give written notice of any failure by Landlord to perform any
of its obligations under this Lease to Landlord and to any ground lessor,
mortgagee or beneficiary under any deed of trust encumbering the Property whose
name and address have been furnished to Tenant in writing.  Landlord shall not
be in default under this Lease unless Landlord (or such ground lessor, mortgagee
or beneficiary) fails to cure such non-performance within thirty (30) days after
receipt of Tenant's notice.  However, if such non-performance reasonably
requires more than thirty (30) days to cure, Landlord shall not be in default if
such cure is commenced within such thirty (30) -day period and thereafter
diligently pursued to completion.
(c)  Notwithstanding any term or provision here into the contrary the liability
of Landlord for the performance of its duties and obligations under this Lease
is limited to Landlord's interest in the Property and the Project, and neither
the Landlord nor its partners, shareholders, officers or other principals shall
have any personal liability under this Lease.


Section 13.03. Severability.  A determination by a court of competent
jurisdiction that any provision of this Lease or any part thereof is illegal or
unenforceable shall not cancel or invalidate the remainder of such provision or
this Lease, which shall remain in full force and effect.


Section 13.04. Interpretation.  The captions of the Articles or Sections of this
Lease are to assist the parties in reading this Lease and are not a part of the
terms or provisions of this Lease.  Whenever required by the context of this
Lease, the singular shall include the plural and the plural shall include the
singular.  The masculine, feminine and neuter genders shall each include the
other In any provision relating to the conduct, acts or omissions of Tenant, the
term "Tenant" shall include Tenant's agents, employees, contractors, invitees,
successors or others using the Property with Tenant's expressed or implied
permission.


Section 13.05. Incorporation of Prior Agreements; Modifications.  This Lease is
the only agreement between the parties pertaining to the lease of the Property
and no other agreements are effective.  All amendments to this Lease shall be in
writing and signed by all parties.  Any other attempted amendment shall be void.


Section 13.06. Notices.  All notices required or permitted under this Lease
shall be in writing and shall be personally delivered or sent by certified mail,
return receipt requested, postage prepaid.  Notices to Tenant shall be delivered
to the address specified in Section 1.03 above, except that upon Tenant's taking
possession of the Property, the Property shall be Tenant's address for notice
purposes.  Notices to Landlord shall be delivered to the address specified in
Section 1.02 above.  All notices shall be effective upon delivery.  Either party
may change its notice address upon written notice to the other party.


Section 13.07. Waivers.  All waivers must be in writing and signed by the
waiving party.  Landlord's failure to enforce any provision of this Lease or its
acceptance of rent shall not be a waiver and shall not prevent Landlord from
enforcing that provision or any other provision of this Lease in the future.  No
statement on a payment check from Tenant or in a letter accompanying a payment
check shall be binding on Landlord.  Landlord may, with or without notice to
Tenant, negotiate such check without being bound to the conditions of such
statement.


Section 13.08. No Recordation. Tenant shall not record this Lease without prior
written consent from Landlord.  However, either Landlord or Tenant may require
that a "Short Form" memorandum of this Lease executed by both parties be
recorded.  The party requiring such recording shall pay all transfer taxes and
recording fees.


Section 13.09. Binding Effect; Choice of Law.  This Lease binds any party who
legally acquires any rights or interest in this Lease from Landlord or
Tenant.  However, Landlord shall have no obligation to Tenant's successor unless
the rights or interests of Tenant's successor are acquired in accordance with
the terms of this Lease.  The laws of the state in which the Property is located
shall govern this Lease.


Section 13.1 0. Corporate Authority; Partnership Authority.  If Tenant is a
corporation, each person signing this Lease on behalf of Tenant represents and
warrants that he has full authority to do so and that this Lease binds the
corporation.  Within thirty (30) days after this Lease is signed, Tenant shall
deliver to Landlord a certified copy of a resolution of Tenant's Board of
Directors authorizing the execution of this Lease or other evidence of such
authority reasonably acceptable to Landlord.  If Tenant is a partnership, each
person or entity signing this Lease for Tenant represents and warrants that he
or it is a general partner of the partnership, that he or it has full authority
to sign for the partnership and that this Lease binds the partnership and all
general partners of the partnership.  Tenant shall give written notice to
Landlord of any general partner's withdrawal or addition.  Within thirty (30)
days after this Lease is signed, Tenant shall deliver to Landlord a copy of
Tenant's recorded statement of partnership or certificate of limited
partnership.


Section 13.1 1. Joint and Several Liability.  All parties signing this Lease as
Tenant shall be jointly and severally liable for all obligations of Tenant.


Section 13.12. Force Majeure.  If Landlord cannot perform any of its obligations
due to events beyond Landlord's control, the time provided for performing such
obligations shall be extended by a period of time equal to the duration of such
events.  Events beyond Landlord's control include, but are not limited to, acts
of God, war, civil commotion, labor disputes, strikes, fire, flood or other
casualty, shortages of labor or material, government regulation or restriction
and weather conditions.


Section 13.13. Execution of Lease.  This Lease may be executed in counterparts
and, when all counterpart documents are executed, the counterparts shall
constitute a single binding instrument.  Landlord’s delivery of this Lease to
Tenant shall not be deemed to be an offer to lease and shall not be binding upon
either party until executed and delivered by both parties.


Section 13.14. Survival.  All representations and warranties of Landlord and
Tenant shall survive the termination of this Lease.


ARTICLE FOURTEEN: BROKERS


Section 14.01. Broker's Fee.  When this Lease is signed by and delivered to both
Landlord and Tenant, Landlord shall pay a real estate commission to Landlord's
Broker named in Section 1.08 above, if any, as provided in the written agreement
between Landlord and Landlord's Broker, or the sum stated in Section 1.09 above
for services rendered to Landlord by Landlord’s Broker in this
transaction.  Landlord shall pay Landlord's Broker a commission if Tenant
exercises any option to extend the Lease Term or to buy the Property, or any
similar option or right which Landlord may grant to Tenant, or if Landlord's
Broker is the procuring cause of any other lease or sale entered into between
Landlord and Tenant covering the Property.  Such commission shall be the amount
set forth in Landlord’s Broker's commission schedule in effect as of the
execution of this Lease.  If a Tenant's Broker is named in Section 1.08 above,
Landlord’s Broker shall pay an appropriate portion of its commission to Tenant's
Broker if so provided in any agreement between Landlord's Broker and Tenant's
Broker.  Nothing contained in this Lease shall impose any obligation on Landlord
to pay a commission or fee to any party other than Landlord's Broker.


Harrison Properties
11
Initials______
 
(Multi-Tenant Gross Form)
 

 
 

--------------------------------------------------------------------------------

 


Section 14.02. Protection of Brokers.  If Landlord sells the Property, or
assigns Landlord's interest in this Lease, the buyer or assignee shall, by
accepting such conveyance of the Property or assignment of the Lease, be
conclusively deemed to have agreed to make all payments to Landlord's Broker
thereafter required of Landlord under this Article Fourteen.  Landlord’s Broker
shall have the right to bring a legal action to enforce or declare rights under
this provision.  The prevailing party in such action shall be entitled to
reasonable attorneys' fees to be paid by the losing party.  Such attorneys' fees
shall be fixed by the court in such action.  This Paragraph is included in this
Lease for the benefit of Landlord's Broker.


Section 14.03. Agency Disclosure; No Other Brokers.  Landlord and Tenant each
warrant that they have dealt with no other real estate broker(s) in connection
with this transaction except: Harrison Properties who represents
___________________________________________________________________________________________________________
___________________________________________________________________________________________________________
and______________________________________________________________________________________________________,
who
represents______________________________________________________________________________________________
__________________________________________________________________________________________________________


In the event that Harrison Properties represents both Landlord and Tenant,
Landlord and Tenant hereby confirm that they were timely advised of the dual
representation and that they consent to the same, and that they do not expect
said broker to disclose to either of them the confidential information of the
other party.


ARTICLE FIFTEEN: COMPLIANCE


The parties hereto agree to comply with all applicable federal, state and local
laws, regulations, codes, ordinances and administrative orders having
jurisdiction over the parties, property or the subject matter of this Agreement,
including, but not limited to, the 1964 Civil Rights Act and all amendments
thereto, the Foreign Investment In Real Property Tax Act, the Comprehensive
Environmental Response Compensation and Liability Act, and The Americans With
Disabilities Act.


ADDITIONAL PROVISIONS MAY BE SET FORTH IN A RIDER OR RIDERS ATTACHED HERETO OR
IN THE BLANK SPACE BELOW.  IF NO ADDITIONAL PROVISIONS ARE INSERTED, PLEASE DRAW
A LINE THROUGH THE SPACE BELOW.










Landlord and Tenant have signed this Lease at the place and on the dates
specified adjacent to their signatures below and have initialed all Riders which
are attached to or incorporated by reference in this Lease.
 
 


                       "LANDLORD"
Phoenix 2006 Partners, LLC
 
  a Limited Liability Company
Signed on ____________________, 2010
     
At ________________________
By:______________________________________
 
    James D. Harrison
 
    Its:  Managing Member
 
   
          ADDRESS:     5112 N. 40th Street, Suite 105
 
                   Phoenix, AZ  85018
 
                   (602) 840-4295
 
                   (602) 840-8508 (fax)
   
 
 
   
                       "TENANT"
 
 
 
Signed on __________________, 2010
Volu-Sol Reagents, Inc.
 
  a Utah Corporation
At _______________________
 
 
    By:  _______________________________________
 
       
    Its:  _______________________________________
 
 
 
    ADDRESS:    5095 W 2100 S
 
    Salt Lake City, UT  84120

 


Harrison Properties
12
Initials______
 
(Multi-Tenant Gross Form)
 

 
 

--------------------------------------------------------------------------------

 
 
ARTICLE SIXTEEN:  TENANT IMPROVEMENTS
 
Landlord will do the following tenant improvements:
 
 
·Replace the floor and paint the walls in two of the restrooms

 

 


IN ANY REAL ESTATE TRANSACTION, IT IS RECOMMENDED THAT YOU CONSULT WITH A
PROFESSIONAL, SUCH AS A CIVIL ENGINEER, INDUSTRIAL HYGIENIST OR OTHER PERSON
WITH EXPERIENCE IN EVALUATING THE CONDITION OF THE PROPERTY, INCLUDING
THE    POSSIBLE        PRESENCE OF ASBESTOS, HAZARDOUS MATERIALS AND UNDERGROUND
STORAGE TANKS.


THIS PRINTED FORM LEASE HAS BEEN DRAFTED BY LEGAL COUNSEL FOR THE LANDLORD.  NO
REPRESENTATION OR RECOMMENDATION IS MADE BY SUCH LEGAL COUNSEL OR THE LANDLORD,
THE REAL ESTATE BROKERS NAMED HEREIN, OR THEIR EMPLOYEES OR AGENTS, AS TO THE
LEGAL SUFFICIENCY, LEGAL EFFECT OR TAX CONSEQUENCES OF THIS LEASE OR OF THIS
TRANSACTION.  TENANT SHOULD RETAIN LEGAL COUNSEL TO ADVISE THEM ON SUCH MATTERS
AND SHOULD RELY UPON THE ADVICE OF SUCH LEGAL COUNSEL.
 
 
 


Harrison Properties
13
Initials______
 
(Multi-Tenant Gross Form)
 

 

--------------------------------------------------------------------------------